Citation Nr: 1636899	
Decision Date: 09/21/16    Archive Date: 09/27/16

DOCKET NO.  13-24 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a respiratory disorder, to include extrinsic allergic asthma and chronic rhinitis.

2.  Entitlement to service connection for a respiratory disorder, to include extrinsic allergic asthma and chronic rhinitis.

3.  Entitlement to service connection for sleep apnea, to include as secondary to a respiratory disorder.

4.  Entitlement to service connection for gingivitis, plaque induced, to include as secondary to a respiratory disorder.

5.  Entitlement to service connection for a jaw disorder, to include as secondary to a respiratory disorder.

6.  Entitlement to service connection for an ear disorder, to include as secondary to a respiratory disorder.

7.  Entitlement to service connection for a throat condition, to include as secondary to a respiratory disorder.


REPRESENTATION

Veteran represented by:	Jaya Shurtliff, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1981 to May 1984.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran testified before the undersigned by videoconference at a Board hearing in July 2015.  A Board hearing transcript has been associated with the claims file.

Although the first claim listed above was characterized by the RO as "extrinsic allergic asthma, with food allergy and chronic rhinitis (also claimed as nose condition and sinus condition/infection)," the Board has recharacterized the claim on appeal in order to better reflect the Veteran's assertions and prior diagnoses.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The claims file is entirely in VA's secure electronic processing systems, Virtual VA and the Veterans Benefits Management System (VBMS).

The issues of entitlement to service connection for a respiratory disorder, sleep apnea, a jaw disorder, an ear disorder, and a throat disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A July 1994 rating decision denied service connection for respiratory complaints including extrinsic allergic asthma and is final.  Evidence received since the unappealed July 1994 rating decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a respiratory disorder, to include extrinsic allergic asthma and chronic rhinitis.

2.  Gingivitis is not a dental disability for which service connected can be granted.


CONCLUSIONS OF LAW

1.  The July 1994 rating decision is final; new and material evidence has been received to reopen the claim of service connection for a respiratory disorder, to include extrinsic allergic asthma and chronic rhinitis.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.1103 (2015).

2.  Entitlement to service connection for gingivitis, plaque induced, cannot be granted as a matter of law.  38 U.S.C.A. §§ 1131, 1712, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.381(b) (2015); Sabonis v. Brown, 6 Vet. App. 426 (1994).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist 

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  As the Board is reopening the claim of entitlement to service connection for a respiratory disorder and remanding it for further development, no discussion of compliance with VA's duty to notify and assist in this matter is necessary at this time.

With respect to the issue of service connection for gingivitis, the matter involves a claim that cannot be substantiated as a matter of law.  See Sabonis, 6 Vet. App. at 430 (where the law and not the evidence is dispositive, the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law).  VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim.  Hence, notice is not required, and there is no assistance which can be afforded the Veteran.

II. New and Material Evidence

In May 1984, the Veteran requested service connection for chronic rhinitis and allergic asthma.  The Veteran alleged that he had only minor allergies before entering the Navy, but that he had a bad reaction to material used for sandblasting which greatly aggravated his allergies.  The claim was denied in a January 1985 rating decision on the basis that the Veteran's disorder had preexisted service and was not aggravated by service.

The Veteran submitted a claim in March 1994 for asthma, breathing problems, and rhinitis.  The claim was denied in a July 1994 rating decision on the basis that new and material evidence had not been submitted to reopen the previously denied claim.  The Veteran did not appeal the January 1985 or July 1994 rating decisions, and they are found to be final decisions.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

The Veteran submitted an additional request to reopen the claim in July 2010.  A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Evidence is new if it has not been previously submitted to agency decision makers.  Id.  Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  The phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

Since the last prior denial in July 1994, the Veteran's father submitted an August 2010 letter stating that his son had no health problems related to the ear, nose, or throat in his youth, and that he developed breathing problems only after serving in the Navy.  He wrote that he remembered the Veteran calling him from service complaining about the problems he had related to the heavy sandblasting dust he was exposed to.  The Veteran's sister also submitted a statement in September 2010.  She wrote that she did not remember her brother having any chronic ear, nose, or throat pains when they were growing up, but that he did call home to complain about the problems he had with sandblasting exposure in service and "that he felt like his throat was being burned and often very sore" and that he had problems with his nasal passage, nosebleeds, and earaches.

For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999).

The Board finds that these written statements are new and material evidence which directly relates to unestablished facts necessary to substantiate the appellant's claim, as they provide evidence regarding whether the Veteran had a sinus or respiratory disorder which preexisted his military service and whether such a disorder was aggravated by his service.  This evidence raises a reasonable possibility of substantiating the claim, and it is found to be new and material; the claim of entitlement to service connection for a respiratory disorder, to include extrinsic allergic asthma and chronic rhinitis, is therefore reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

III. Gingivitis

The Veteran alleges that he has gum disease that was either incurred in service or is secondary to his respiratory disorder.  The Veteran testified in July 2015 that his gum disease was caused by the stripping of the enamel of his teeth due to proximity to sandblasting in service.  See Board hearing transcript at 15-16.

Periodontal disease is not a compensable disability, but may be service connected solely for the purpose of establishing eligibility for outpatient dental treatment.  38 C.F.R. § 3.381(b).  The issue of eligibility for outpatient dental treatment is not currently on appeal.  As gingivitis is not considered a disability under VA law, service connection for this condition is not warranted.  See Byrd v. Nicholson, 19 Vet. App. 388 (2005).


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for extrinsic allergic asthma is reopened; the appeal is allowed to this extent.

Entitlement to service connection for gingivitis, plaque induced, is denied.




REMAND

The Veteran's service treatment and personnel records show that the Veteran experienced severe sinus and respiratory symptoms in service which eventually led to a medical discharge.  The Veteran's September 1980 enlistment examination does not note any respiratory or sinus-related disorder.  A January 1984 report stated that the Veteran's supervisors had first observed him unable to work on deck or other areas of the ship because of severe respiratory difficulty.  He was referred to the Naval Hospital Allergy Clinic because of recurrent symptoms of shortness of breath and wheezing which inhibited his performance of duty.  In August 1983, the Veteran was treated for extreme allergic asthma, possibly life-threatening food allergies, and severe chronic rhinitis.  The initial evaluation stated that it was service aggravated and the Veteran was not fit for full duty.  The Veteran was later reevaluated and found to be unfit for duty due to recurrent episodes of severe asthma and rhinitis, and the Veteran was recommended for discharge due to an aggravated disability.  In a September 1983 Report of the Medical Board of the Portsmouth Naval Hospital, two examiners stated that the Veteran had a history of wheezing and dyspnea prior to entry into service, and therefore the problem preexisted his service, and "the industrial environment aboard ships and in shipyards aggravates atopy-associated bronchial hyperresponsiveness."  However, an October 1983 Physical Evaluation Board found that the Veteran's disorder preexisted his service and was not aggravated by service.

The Veteran's more recent VA treatment records show regular complaints of sinus pain, throat pain, and respiratory infection.  In 2009, the Veteran was treated for acute sinusitis and allergic rhinitis.  In November 2010, the Veteran was also diagnosed with rhinitis.

At an October 2010 private medical examination, the Veteran reported that he had recurrent ear infections, sore throat, and chronic sinus problems since service.  He described the frequency as constant and aggravated by seasonal changes.  He reported symptoms of nosebleeds, nasal congestion, runny nose, post-nasal drip, trouble swallowing, and hoarseness.  The Veteran was diagnosed with allergic rhinitis and throat pain.  At a later October 2010 examination, the Veteran reported similar symptoms, and was diagnosed with reflux esophagitis and throat pain and wrote that the Veteran's exposure to sandblasting "could have led to long term and late developing sequelae of head and neck disease."

The Board finds that there is ample evidence of record to show that the Veteran had an in-service disease, and his medical records show that he continues to have similar symptomatology today.  To date, VA has not obtained a competent medical examination and opinion addressing this claim.  Accordingly, because there is insufficient medical evidence of record for the Board to adjudicate the issue at this time, a VA examination is necessary prior to further adjudication.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).

The Veteran has also submitted medical evidence showing that in February 2011 he was diagnosed with mild position related sleep apnea.  The Veteran contends that this disorder is caused or aggravated by his sinus and respiratory disorder.  The Board accepts this diagnosis and assertion as sufficient to warrant a VA examination and opinion addressing this claim.  See id.

The remaining issues on appeal which pertain to jaw, ear, and throat disorders are claimed by the Veteran as secondary to his allergic rhinitis and appear to be primarily claims of additional symptomatology associated with his sinus and respiratory disorder.  As such, the Board finds that they are inextricably intertwined with the issue of entitlement to service connection for a respiratory disorder, and these issues must therefore also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Lastly, because the record shows that the Veteran receives ongoing care from the Hampton VA Medical Center for sinus and respiratory complaints, all relevant treatment records dated since April 2013 must be acquired and associated with the claims file.



Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's VA treatment records from the Hampton VA Medical Center from April 2013 to the present.

2. Obtain a medical examination and opinion from a qualified physician to address the nature and etiology of any respiratory disorder, to include extrinsic allergic asthma and chronic rhinitis.  The examiner must be provided access to all records in Virtual VA and VBMS, and must specify in the report that all records have been reviewed.

After reviewing all medical records, lay statements of the Veteran, and other evidence of record, the examiner should answer the following questions:

a) What are the Veteran's current sinus or respiratory-related diagnoses?

In identifying all disorders, please consider medical and lay evidence dated both prior to and since the filing of the July 2010 claim.  Please note that although the Veteran may not meet the criteria for a diagnosis at the present time, diagnoses made prior to and since the date of claim filing may meet the criteria for a "current" diagnosis.  For any diagnoses of record which cannot be validated or confirmed, please explain why such diagnoses cannot be confirmed.

The examiner is asked to specifically state whether the Veteran has a current diagnosis of chronic rhinitis and/or extrinsic allergic asthma.

b) For all diagnoses found, is it at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability is related to the Veteran's well-documented sinus and respiratory problems he experienced in service?  Please discuss the Veteran's assertions that he first experienced similar symptoms due to sandblasting exposure and that he has had similar recurrent problems since that time to the present.

c) Is there clear and unmistakable evidence (such that reasonable minds could not differ) that the Veteran's sinus/respiratory disorder both preexisted service and was not aggravated during his period of active service?  Please explain what evidence supports all conclusions made.  It is noted to the examiner that the Veteran's entrance examination does not show any notation of a sinus or respiratory disorder.

All opinions expressed should be accompanied by supporting rationale.

3. Obtain a medical examination and opinion from a qualified physician to address the nature and etiology of the Veteran's sleep apnea.  The examiner must be provided access to all records in Virtual VA and VBMS, and must specify in the report that all records have been reviewed.

After reviewing all medical records, lay statements of the Veteran, and other evidence of record, the examiner should answer the following questions:

a) Does the Veteran have a current diagnosis of sleep apnea?  If no current diagnosis is found, please discuss the Veteran's February 2011 diagnosis of mild position related sleep apnea.

b) Is it at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability is related to any disease or injury in the Veteran's service?  Please discuss the Veteran's assertions that he began having sinus problems after exposure to sandblasting in service and the Veteran's documented in-service respiratory problems. 

c) Is it at least as likely as not that the Veteran's sleep apnea is (i) caused or (ii) aggravated (permanently worsened beyond the natural progression) by his chronic sinus and respiratory disorder?  Please explain why or why not.

All opinions expressed should be accompanied by supporting rationale.

4. Ensure that all medical examination and opinion reports comply with this remand and the questions presented in the request.  If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

5. After undertaking any other appropriate development, readjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and his attorney should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRIANNE OGILVIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


